DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to the 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claim 9 has been withdrawn. 
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. The Applicant argues that Kinney et al. U.S. PGPub 2019/0180603 does not disclose “transmitting use information or state information of a user terminal to a server; determining, by the server, a type of an integrated control mode and whether to start the integrated control mode for the multiple home appliances which are registered in a user account and cooperate over a network based on the transmitted information, wherein the use information comprises a record of using the user terminal by a user.” The Examiner respectfully disagrees. Kinney states,
“The operations performed by the system 100 may enhance safety when using kitchen appliances. In some examples, the server 130 receives state information for the property 101. The state information may be used to determine a scene to be applied to the property 101 or an action or actions to be performed. For example, if it is night time and occupancy is detected in bedrooms of the house, but no motion is detected, the scene may be a "Good night" scene in which the owners of the property 101 are home, but are asleep. The server 130 may provide a web interface that enables users (e.g., residents of the property 101, monitoring system operators, authorized users, etc.) to manage alerts, notifications, and monitoring system actions (e.g., contacting emergency responders, controlling appliances 124 in the property 101, analyzing monitoring system data collected by the monitoring control unit 110, etc.). 

“The server 130 may include actions 132 available in response to commands with which no authentication information was provided and input by the user 102. For example, in response to data received from the monitoring control unit 110 indicating that the user 102 provided a voice command to open a garage door of the property 101, the server 130 may access the available actions 132 and determine that it is necessary to transmit an alert to the authorized device 140. In some examples, the server 130 may transmit the alert directly to the authorized device 140. In some examples, the server 130 may transmit instructions to the monitoring control unit 110 to send the alert to the authorized device 140. In some examples, the server 130 may transmit instructions to the monitoring control unit 110 to perform an action related to the monitoring system of the property 101. In some examples, the server 130 may transmit control signals directly to a system or device of the monitoring system. 

In the example depicted in FIG. 1, the monitor control unit 110 receives property state information from the various appliances and systems within the property 101, such as the sensors 122, the appliances 124, the cameras 120, etc. The property state information may include data such as occupancy data, a state of the monitoring system of the property 101, image data from the cameras 120, etc., and can be used to determine various scenes for the property 101. For example, if it is day time and a security system of the property 101 is armed, the server 130 may determine that an "Away at work" scene should be applied to the property 101, and that actions 132 are determined based on the "Away at work" scene. The monitor control unit 110 then receives a command with which no authentication information was provided and input by the user 102. 

monitor control unit 110 may then analyze the property state information against rules for the "Away at work" scene related to the command input by the user 102. After analyzing the property state information, the server 130 accesses the available actions 132 to determine an appropriate action to be performed based on the "Away at work" scene. After determining an appropriate action to be performed, the property management server 130 transmits instructions to perform the action to be performed to the monitoring control unit 110, which then transmits corresponding signals to one or more of the cameras 120, sensors 122, or the appliances 124. In some instances, the action to be performed may include transmitting an event notification indicating the command input by the user 102 and other associated data to the authorized device 140 of the authorized user 104 (pg. 6, ¶55-57).”

The Examiner asserts that Kinney discloses transmitting use information or state information of a user terminal (e.g. Fig. 1, #110) to a server (e.g. Fig. 1, #130) (wherein the Examiner interprets property state information from the control unit as “state information of a user terminal”); determining, by the server, a type of an integrated control mode (e.g. any determined scene, such as wake up scene, “good night” scene, off to work scene) and whether to start the integrated control mode for the multiple home appliances (e.g. various appliances) which are registered in a user account and cooperate over a network based on the transmitted information. In regards to the amended limitation, “wherein the use information comprises a record of using the user terminal by a user”, the newly added claim language only limits the claim when a reference bases the control mode on use information. However, since Kinney discloses bases the control mode on state information, the Kinney reference still applies. For at least these reasons, the rejection of the claims is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinney et al. U.S. PGPub 2019/0180603.
Regarding claims 1 and 10, Kinney discloses an integrated control method for multiple home appliances using artificial intelligence, the method comprising: transmitting use information or state information (e.g. property state information) of a user terminal (e.g. Fig. 1, #110) to a server (e.g. Fig. 1, #130); determining, by the server, a type of an integrated control mode (e.g. wake up scene, “good night” scene, off to work scene) and whether to start the integrated control mode for the multiple home appliances (e.g. thermostat/lights/doors/security system) which are registered in a user account and cooperate over a network based on the transmitted information (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F); generating, by the server, multiple control commands (e.g. controls for thermostat/lights/door) for the multiple home appliances, respectively, based on the determined integrated control mode (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F); providing, by the server, the multiple control commands to the user terminal (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F); and controlling, by the user terminal, the multiple home appliances based on the multiple control commands over the network, respectively (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F). 
 	Regarding claims 2 and 11, Kinney discloses the method of claim 1, wherein the transmitting of the use information or the state information of the user terminal to the server comprises patterning, by the user terminal, information on a time when the user terminal is used and providing the patterned information to the server (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F), and the determining of the type of the integrated control mode comprises determining the type of the integrated control mode to be a wake-up mode or a sleep mode based on the patterned information (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F). 
 	Regarding claims 3 and 12, Kinney discloses the method of claim 2, wherein the information on the time when the user terminal is used includes any one among: mobile information (e.g. user activity) representing a time when a user uses the user terminal and a type of application used at the time (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F); and use information of the multiple home appliances that the user uses (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F). 
 	Regarding claims 4 and 13, Kinney discloses the method of claim 3, wherein the patterning of the information on a time when the user terminal is used comprises estimating a wake-up time or a bedtime from the mobile information and comparing the wake-up time or the bedtime estimated from the mobile information with a wake-up time or a bedtime estimated from the use information of the multiple home appliances (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F). 
 	Regarding claims 5 and 14, Kinney discloses the method of claim 1, wherein the state information of the user terminal includes position information of a user, and the determining of the type of the integrated control mode and whether to start the integrated control mode comprises starting an away mode when the user terminal deviates from a predetermined position for a predetermined time or longer based on the position information of the user (e.g. pg. 18, ¶174-175; Fig. 4E). 
 	Regarding claims 6 and 15, Kinney discloses the method of claim 1, wherein the controlling, by the user terminal, of the multiple home appliances based on the multiple control commands comprises setting operations according to the control commands as ignoring existing operation modes (e.g. changing mode based on user activity) set before the multiple control commands are provided (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F). 

 	Regarding claims 8 and 17, Kinney discloses the method of claim 7, wherein the server generates or modifies, based on the changed integrated control mode, a user preference characteristic learning model for the integrated control mode for the multiple home appliances (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F). 
 	Regarding claim 9, Kinney discloses a computer program stored on a computer-readable recording medium to execute the method of claim 1 by using a computer (e.g. pg. 6, ¶52 and 55-58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶111-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
February 23, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116